Blackford, J.
Indictment. The charge is, that on, &c., at, &c., and on divers other days and times, &c., the defendant did then and there unlawfully carry concealed in his pocket a certain dangerous weapon, viz., a certain pistol, he not being a traveler; contrary to the statute, &c. The Circuit Court, on the defendant’s motion, quashed the indictment.
We think this indictment is good. The objection, that the *34pistol is not stated, to have been loaded, is insufficient. The statute says, “ that every person, &c., who shall wear or carry any dirk, pistol, sword in cane, or other dangerous weapon concealed, shall &c.” Rev. Stat., 1838, p. 217. The statute does not require that the pistol should be loaded.
H. (yNeal, for the State.
W. Quarles and C, C. Nave, for the defendant.
*Per Curiam.—The judgment is reversed with costs.
Cause remanded, &c.